COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Robert Hovel and Tania Hovel v. Gal Batzri

Appellate case number:   01-14-00305-CV

Trial court case number: 2013-43259A

Trial court:             234th District Court of Harris County

       On April 15, 2014, Counsel for appellants filed an Unopposed Motion to Use Agreed
Appellate Record. The motion is GRANTED. The agreed record was also filed on April 15,
2014. Appellant’s brief is due May 15, 2014. TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: April 29, 2014